Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of Claims
This action is responsive to Applicant’s request for continued examination filed 11/09/2020 and the amendment/remarks filed 10/21/2020.  Claims 8-11 and 13-27 are currently pending, of which claim 11 is withdrawn.
The claim scope of the RCE submission is equivalent to the claim scope of the previously entered after final amendment, which was fully addressed in the Advisory Action mailed 10/21/2020.  Accordingly, the prior art rejection of claims 8-10 and 13-27 under 35 U.S.C. 103 as being unpatentable over Aspin et al. (US 2010/0276645) in view of Irizarry-Rivera et al. (US 7,648,557) is maintained for the same reasons of record, and is stated below in its entirety incorporating the modifications made by the Advisory Action necessitated by the previous entering of the after final claim amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 13-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aspin et al. (US 2010/0276645, hereinafter Aspin) in view of Irizarry-Rivera et al. (US 7,648,557, hereinafter Irizarry-Rivera).
As to claim 8, Aspin teaches a spherical silver powder comprising spherical silver particles (a low aspect ratio discrete metal coated particle/core including less than a 2:1 aspect ratio including a 1:1 perfect sphere, para. 0037-0041, sphere, para. 0046, or microsphere, para. 0054, where the core material of the particle is silver in view of electrical conductivity, para. 0049) which has a closed cavity in each particle thereof (the core material is a hollow microsphere or hollow metal/silver coated microsphere in view of weight reduction, para. 0054).  Aspin further teaches the silver powder generally have a size in the range of 2 to 250 micrometers (para. 0057), and the particles have a size dispersion with at least 60% of the particles in the range of 2 to 80 micrometers in order to facilitate contact between other discrete particles (para. 0058).  Aspin teaches the silver powder are useful for electronic applications (para. 0002 and 0236).
Aspin fails to explicitly teach the spherical silver powder has a true specific gravity of not greater than 9.8 g/cm3 and the content of silver in the spherical silver powder being 99.0 wt.% or more.  
However, it would have been obvious for a person of ordinary skill to arrive at the claimed spherical silver powder having a true specific gravity of not greater than 9.8 g/cm3 because Aspin teaches the hollow silver/metal powders are provided in order to achieve a weight reduction compared to solid silver particles (para. 0054) and therefore a reduced density compared to solid silver.  Furthermore, it would have also been obvious to a person of ordinary skill in the art to optimize and arrive within the claimed high amount (99 wt.% or more) of silver in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).  Silver is a preferred metal of Aspin, and the teachings of Aspin encompass hollow metal, e.g., hollow silver, particles with high silver purity.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Aspin fails to teach the spherical silver powder has both a particle size D50 of 1.3 to 3.0 micrometers and a particle size D90 of 2.4 to 5.3 micrometers.
However, Irizarry-Rivera teaches spherical silver particles that are highly ordered (i.e., have narrow particle size distribution), are finely divided and have a controlled morphology possess improved sintering properties useful for electronic applications (col. 1 lines 10-15 and 58-67).  Exemplary pairs of D50 and D90 values of the spherical silver particles are a D50 of 2.12 microns and a D90 of 3.69 microns (Example 1 in Table 2), a D50 of 2.77 microns and a D90 of 4.68 microns (Example 4 in Table 2), a D50 of 1.83 microns and a D90 of 3.41 microns (Example 5), etc., which fall within the instantly claimed D50 and D-90 particle size ranges.  In essence, Irizarry-Rivera teaches spherical silver particles with D50 and D90 particle sizes within the claimed ranges possess improved sintering properties useful for electronic applications.  
	Thus, it would have been obvious to a person of ordinary skill in the art to provide the narrow particle size distribution and exemplary D50 and D90 values thereof of spherical silver particles taught by Irizarry-Rivera to the spherical silver particles of Aspin in order to achieve spherical silver particles having improved sintering properties suitable for use in electronic/electrical conductive applications.  
As to claim 9, although Aspin teaches fails to explicitly teach the spherical silver powder has a true specific gravity range of 9.3 g/cm3 to 9.8 g/cm3, it would have been obvious to a person of ordinary skill in the art to arrive at the claimed true specific gravity of 9.3 g/cm3 to 9.8 g/cm3 by optimizing the amount and size of the hollow core portion relative to the metal shell portion in the particle of Aspin in order to obtain a balance between a weight reduction compared to solid silver particles and therefore a reduced density compared to solid silver due to the hollow core (para. 0054) and an improved electrical conductivity of the particle due to the metal shell (para. 0024, 0027 and 0049). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 10, Aspin teaches the spherical silver powder contains carbon, nitrogen, oxygen and hydrogen (Aspin teaches the core material may also comprise polymers, rubber and carbon which contain carbon, nitrogen, oxygen and hydrogen elements, para. 0045, see also examples of the polymers which contain these elements, para. 0109-0116).
Aspin fails to explicitly teach the spherical silver powder contains unavoidable impurities which contain Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm.
However, it would have been obvious to a person of ordinary skill in the art to minimize the impurities in the spherical silver particles and arrive at the claimed unavoidable impurities which contain Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).
As to claim 13, although Aspin fails to explicitly teach the closed cavity has a mean cavity size of 0.05 to 0.11 micrometers, it would have been obvious to a person of ordinary skill to arrive at the claimed mean cavity size of 0.05 to 0.11 micrometers by optimizing the size/diameter of the hollow structure of the core material in order to obtain an improved silver spherical particle having balanced effects of an advantageous weight reduction and high electrical conductivity (para. 0049, 0050 and 0054). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 14, Aspin teaches a spherical silver powder comprising spherical silver particles (a low aspect ratio discrete metal coated particle/core including less than a 2:1 aspect ratio including a 1:1 perfect sphere, para. 0037-0041, sphere, para. 0046, or microsphere, para. 0054, where the core material of the particle is silver in view of electrical conductivity, para. 0049) which has closed cavities in the spherical silver particles (the core material is a hollow microsphere or hollow metal/silver coated microsphere in view of weight reduction, para. 0054).  Aspin further teaches the silver powder generally have a size in the range of 2 to 250 micrometers (para. 0057), and the particles have a size dispersion with at least 60% of the particles in the range of 2 to 80 micrometers in order to facilitate contact between other discrete particles (para. 0058).  Aspin teaches the silver powder are useful for electronic applications (para. 0002 and 0236).
Aspin fails to explicitly teach the spherical silver powder has an area ratio of the cross-sectional area of the closed cavities to a cross-sectional area of the spherical silver particles is 4.1% or less and the content of silver in the spherical silver powder being 99.0 wt.% or more.  
However, it would have been obvious to a person of ordinary skill in the art to optimize the weight reduction provided by the hollow silver/metal powder taught by Aspin and arrive at an area ratio of the cross-sectional area of the closed cavity/hollow cores to a cross-sectional area of the entire spherical particles in the spherical particles taught in Aspin to obtain a suitable electrical conductivity (para. 0049 and 0054).  Furthermore, it would have also been obvious to a person of ordinary skill in the art to optimize and arrive within the claimed high amount (99 wt.% or more) of silver in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).  Silver is a preferred metal of Aspin, and the teachings of Aspin encompass hollow metal, e.g., hollow silver, particles with high silver purity.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Aspin fails to teach the spherical silver powder has both a particle size D50 of 1.3 to 3.0 micrometers and a particle size D90 of 2.4 to 5.3 micrometers.
However, Irizarry-Rivera teaches spherical silver particles that are highly ordered (i.e., have narrow particle size distribution), are finely divided and have a controlled morphology possess improved sintering properties useful for electronic applications (col. 1 lines 10-15 and 58-67).  Exemplary pairs of D50 and D90 values of the spherical silver particles are a D50 of 2.12 microns and a D90 of 3.69 microns (Example 1 in Table 2), a D50 of 2.77 microns and a D90 of 4.68 microns (Example 4 in Table 2), a D50 of 1.83 microns and a D90 of 3.41 microns (Example 5), etc., which fall within the instantly claimed D50 and D-90 particle size ranges.  In essence, Irizarry-Rivera teaches spherical silver particles with D50 and D90 particle sizes within the claimed ranges possess improved sintering properties useful for electronic applications.  
	Thus, it would have been obvious to a person of ordinary skill in the art to provide the narrow particle size distribution and exemplary D50 and D90 values thereof of spherical silver particles taught by Irizarry-Rivera to the spherical silver particles of Aspin in order to achieve spherical silver particles having improved sintering properties suitable for use in electronic/electrical conductive applications.  
As to claim 15, Aspin teaches a spherical silver powder comprising spherical silver particles (a low aspect ratio discrete metal coated particle/core including less than a 2:1 aspect ratio including a 1:1 perfect sphere, para. 0037-0041, sphere, para. 0046, or microsphere, para. 0054, where the core material of the particle is silver in view of electrical conductivity, para. 0049) which has closed cavities in the spherical silver particles (the core material is a hollow microsphere or hollow metal/silver coated microsphere in view of weight reduction, para. 0054).  Aspin further teaches the silver powder generally have a size in the range of 2 to 250 micrometers (para. 0057), and the particles have a size dispersion with at least 60% of the particles in the range of 2 to 80 micrometers in order to facilitate contact between other discrete particles (para. 0058).  Aspin teaches the silver powder are useful for electronic applications (para. 0002 and 0236).
Aspin fails to explicitly teach the spherical silver powder has a true specific gravity of not greater than 9.8 g/cm3 and the content of silver in the spherical silver powder being 99.0 wt.% or more.  
However, it would have been obvious for a person of ordinary skill to arrive at the claimed spherical silver powder having a true specific gravity of not greater than 9.8 g/cm3 because Aspin teaches the hollow silver/metal powders are provided in order to achieve a weight reduction compared to solid silver particles (para. 0054) and therefore a reduced density compared to solid silver.  Furthermore, it would have also been obvious to a person of ordinary skill in the art to optimize and arrive within the claimed high amount (99 wt.% or more) of silver in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).  Silver is a preferred metal of Aspin, and the teachings of Aspin encompass hollow metal, e.g., hollow silver, particles with high silver purity.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Aspin fails to teach the spherical silver powder has both a particle size D50 of 1.3 to 3.0 micrometers and a particle size D90 of 2.4 to 5.3 micrometers.
However, Irizarry-Rivera teaches spherical silver particles that are highly ordered (i.e., have narrow particle size distribution), are finely divided and have a controlled morphology possess improved sintering properties useful for electronic applications (col. 1 lines 10-15 and 58-67).  Exemplary pairs of D50 and D90 values of the spherical silver particles are a D50 of 2.12 microns and a D90 of 3.69 microns (Example 1 in Table 2), a D50 of 2.77 microns and a D90 of 4.68 microns (Example 4 in Table 2), a D50 of 1.83 microns and a D90 of 3.41 microns (Example 5), etc., which fall within the instantly claimed D50 and D-90 particle size ranges.  In essence, Irizarry-Rivera teaches spherical silver particles with D50 and D90 particle sizes within the claimed ranges possess improved sintering properties useful for electronic applications.  
	Thus, it would have been obvious to a person of ordinary skill in the art to provide the narrow particle size distribution and exemplary D50 and D90 values thereof of spherical silver particles taught by Irizarry-Rivera to the spherical silver particles of Aspin in order to achieve spherical silver particles having improved sintering properties suitable for use in electronic/electrical conductive applications.  
As to claim 16, although Aspin teaches fails to explicitly teach the spherical silver powder has a true specific gravity range of 9.3 g/cm3 to 9.8 g/cm3, it would have been obvious to a person of ordinary skill in the art to arrive at the claimed true specific gravity of 9.3 g/cm3 to 9.8 g/cm3 by optimizing the amount and size of the hollow core portion relative to the metal shell portion in the particle of Aspin in order to obtain a balance between a weight reduction compared to solid silver particles and therefore a reduced density compared to solid silver due to the hollow core (para. 0054) and an improved electrical conductivity of the particle due to the metal shell (para. 0024, 0027 and 0049). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 17, Aspin teaches the spherical silver powder contains carbon, nitrogen, oxygen and hydrogen (Aspin teaches the core material may also comprise polymers, rubber and carbon which contain carbon, nitrogen, oxygen and hydrogen elements, para. 0045, see also examples of the polymers which contain these elements, para. 0109-0116).
Aspin fails to explicitly teach the spherical silver powder contains unavoidable impurities which contain Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm.
However, it would have been obvious to a person of ordinary skill in the art to minimize the impurities in the spherical silver particles and arrive at the claimed unavoidable impurities which contain Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).
As to claim 18, although Aspin fails to explicitly teach the closed cavity has a mean cavity size of 0.05 to 0.11 micrometers, it would have been obvious to a person of ordinary skill to arrive at the claimed mean cavity size of 0.05 to 0.11 micrometers by optimizing the size/diameter of the hollow structure of the core material in order to obtain an improved silver spherical particle having balanced effects of an advantageous weight reduction and high electrical conductivity (para. 0049, 0050 and 0054). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 19, Aspin teaches a spherical silver powder comprising spherical silver particles (a low aspect ratio discrete metal coated particle/core including less than a 2:1 aspect ratio including a 1:1 perfect sphere, para. 0037-0041, sphere, para. 0046, or microsphere, para. 0054, where the core material of the particle is silver in view of electrical conductivity, para. 0049) which has closed cavities in the spherical silver particles (the core material is a hollow microsphere or hollow metal/silver coated microsphere in view of weight reduction, para. 0054).  Aspin further teaches the silver powder generally have a size in the range of 2 to 250 micrometers (para. 0057), and the particles have a size dispersion with at least 60% of the particles in the range of 2 to 80 micrometers in order to facilitate contact between other discrete particles (para. 0058).  Aspin teaches the silver powder are useful for electronic applications (para. 0002 and 0236).
Aspin fails to explicitly teach the spherical silver powder contains 6 to 8 ppm of Fe/iron and the content of silver in the spherical silver powder being 99.0 wt.% or more.  
However, it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed 6 to 8 ppm Fe in the spherical silver powder because Aspin teaches maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049), which is construed as indicating providing a high purity silver metal in view of maintaining the electrically conductive properties, which encompasses the claimed 6 to 8 ppm of Fe as an impurity species. In any event, it would have also been obvious to a person of ordinary skill in the art to optimize the purity of the silver of Aspin to arrive at minimized, yet present and unavoidable impurities including 6 to 8 ppm Fe.  Furthermore, it would have also been obvious to a person of ordinary skill in the art to optimize and arrive within the claimed high amount (99 wt.% or more) of silver in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).  Silver is a preferred metal of Aspin, and the teachings of Aspin encompass hollow metal, e.g., hollow silver, particles with high silver purity.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Aspin fails to teach the spherical silver powder has both a particle size D50 of 1.3 to 3.0 micrometers and a particle size D90 of 2.4 to 5.3 micrometers.
However, Irizarry-Rivera teaches spherical silver particles that are highly ordered (i.e., have narrow particle size distribution), are finely divided and have a controlled morphology possess improved sintering properties useful for electronic applications (col. 1 lines 10-15 and 58-67).  Exemplary pairs of D50 and D90 values of the spherical silver particles are a D50 of 2.12 microns and a D90 of 3.69 microns (Example 1 in Table 2), a D50 of 2.77 microns and a D90 of 4.68 microns (Example 4 in Table 2), a D50 of 1.83 microns and a D90 of 3.41 microns (Example 5), etc., which fall within the instantly claimed D50 and D-90 particle size ranges.  In essence, Irizarry-Rivera teaches spherical silver particles with D50 and D90 particle sizes within the claimed ranges possess improved sintering properties useful for electronic applications.  
	Thus, it would have been obvious to a person of ordinary skill in the art to provide the narrow particle size distribution and exemplary D50 and D90 values thereof of spherical silver particles taught by Irizarry-Rivera to the spherical silver particles of Aspin in order to achieve spherical silver particles having improved sintering properties suitable for use in electronic/electrical conductive applications.  
As to claim 20, Aspin teaches the spherical silver powder contains carbon, nitrogen, oxygen and hydrogen (Aspin teaches the core material may also comprise polymers, rubber and carbon which contain carbon, nitrogen, oxygen and hydrogen elements, para. 0045, see also examples of the polymers which contain these elements, para. 0109-0116).
Aspin fails to explicitly teach the spherical silver powder contains unavoidable impurities which contain Cr, Mn, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm.
However, it would have been obvious to a person of ordinary skill in the art to minimize the impurities in the spherical silver particles and arrive at the claimed unavoidable impurities which contain Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).
As to claim 21, Aspin teaches the spherical silver powder contains carbon, nitrogen, oxygen and hydrogen, as described above.  Although Aspin fails to explicitly teach the amount(s) of the polymers, rubber and carbon in the core material which contain carbon, nitrogen, oxygen and hydrogen elements that correspond to the claimed 1700-3700 ppm of carbon, 575-1710 ppm of nitrogen, 3020-3955 ppm of oxygen and 650-1300 ppm, it would have been obvious to a person of ordinary skill in the art to optimize and arrive within the claimed ranges of carbon, nitrogen, oxygen and hydrogen elements because Aspin further teaches providing these material as a mixture with the electrically conductive silver/metals (para. 0045). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claims 22-23, although Aspin fails to explicitly teach the spherical silver powder has a true specific gravity range of not greater than 9.8 g/cm3 and/or 9.3 g/cm3 to 9.8 g/cm3, it would have been obvious to a person of ordinary skill in the art to arrive at the claimed true specific gravity of 9.3 g/cm3 to 9.8 g/cm3 by optimizing the amount and size of the hollow core portion relative to the metal shell portion in the particle of Aspin in order to obtain a balance between a weight reduction compared to solid silver particles and therefore a reduced density compared to solid silver due to the hollow core (para. 0054) and an improved electrical conductivity of the particle due to the metal shell (para. 0024, 0027 and 0049). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 24, although Aspin fails to explicitly teach the closed cavity has a mean cavity size of 0.05 to 0.11 micrometers, it would have been obvious to a person of ordinary skill to arrive at the claimed mean cavity size of 0.05 to 0.11 micrometers by optimizing the size/diameter of the hollow structure of the core material in order to obtain an improved silver spherical particle having balanced effects of an advantageous weight reduction and high electrical conductivity (para. 0049, 0050 and 0054). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 25, Aspin teaches a spherical silver powder comprising spherical silver particles (a low aspect ratio discrete metal coated particle/core including less than a 2:1 aspect ratio including a 1:1 perfect sphere, para. 0037-0041, sphere, para. 0046, or microsphere, para. 0054, where the core material of the particle is silver in view of electrical conductivity, para. 0049) which has a closed cavity in each particle thereof (the core material is a hollow microsphere or hollow metal/silver coated microsphere in view of weight reduction, para. 0054).  Aspin further teaches the silver powder generally have a size in the range of 2 to 250 micrometers (para. 0057), and the particles have a size dispersion with at least 60% of the particles in the range of 2 to 80 micrometers in order to facilitate contact between other discrete particles (para. 0058).  Aspin teaches the silver powder are useful for electronic applications (para. 0002 and 0236).
Aspin fails to explicitly teach the content of silver in the spherical silver powder being 99.0 wt.% or more.  
However, it would have been obvious to a person of ordinary skill in the art to optimize and arrive within the claimed high amount (99 wt.% or more) of silver in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).  Silver is a preferred metal of Aspin, and the teachings of Aspin encompass hollow metal, e.g., hollow silver, particles with high silver purity.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Aspin fails to teach the spherical silver powder has both a particle size D50 of 1.3 to 3.0 micrometers and a particle size D90 of 2.4 to 5.3 micrometers.
However, Irizarry-Rivera teaches spherical silver particles that are highly ordered (i.e., have narrow particle size distribution), are finely divided and have a controlled morphology possess improved sintering properties useful for electronic applications (col. 1 lines 10-15 and 58-67).  Exemplary pairs of D50 and D90 values of the spherical silver particles are a D50 of 2.12 microns and a D90 of 3.69 microns (Example 1 in Table 2), a D50 of 2.77 microns and a D90 of 4.68 microns (Example 4 in Table 2), a D50 of 1.83 microns and a D90 of 3.41 microns (Example 5), etc., which fall within the instantly claimed D50 and D-90 particle size ranges.  In essence, Irizarry-Rivera teaches spherical silver particles with D50 and D90 particle sizes within the claimed ranges possess improved sintering properties useful for electronic applications.  
	Thus, it would have been obvious to a person of ordinary skill in the art to provide the narrow particle size distribution and exemplary D50 and D90 values thereof of spherical silver particles taught by Irizarry-Rivera to the spherical silver particles of Aspin in order to achieve spherical silver particles having improved sintering properties suitable for use in electronic/electrical conductive applications.  
As to claim 26, Aspin teaches the spherical silver powder contains carbon, nitrogen, oxygen and hydrogen (Aspin teaches the core material may also comprise polymers, rubber and carbon which contain carbon, nitrogen, oxygen and hydrogen elements, para. 0045, see also examples of the polymers which contain these elements, para. 0109-0116).
Aspin fails to explicitly teach the spherical silver powder contains unavoidable impurities which contain Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm.
However, it would have been obvious to a person of ordinary skill in the art to minimize the impurities in the spherical silver particles and arrive at the claimed unavoidable impurities which contain Cr, Mn, Fe, Co, Ni, Cu, Zn, Cd, Pb, Sn, Ca, Mg, S, Zr, Bi, Al, Sr, Ba, Li, Na, K, Rb and Cs where the content of each of the unavoidable impurities being less than 100 ppm in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).
As to claim 27, although Aspin fails to explicitly teach the closed cavity has a mean cavity size of 0.05 to 0.11 micrometers, it would have been obvious to a person of ordinary skill to arrive at the claimed mean cavity size of 0.05 to 0.11 micrometers by optimizing the size/diameter of the hollow structure of the core material in order to obtain an improved silver spherical particle having balanced effects of an advantageous weight reduction and high electrical conductivity (para. 0049, 0050 and 0054). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 10/09/2020 regarding the rejection of claims 8-10 and 13-27 under 35 U.S.C. 103 as being unpatentable over Aspin et al. (US 2010/0276645) in view of Irizarry-Rivera et al. (US 7,648,557) have been closely considered but are not persuasive.  
Applicant argues (pages 8-10 of after final response/RCE submission) each of Aspin et al. and Irizarry-Rivera et al. fail to teach or suggest spherical silver powder/particles each comprising a closed cavity, a mean particle size D50 of 1.3 to 3.0 micrometers, a particle size D90 of 2.4 to 5.3 and the content of silver in the spherical silver powder being 99.0 wt.% or more.  Note, these arguments were fully addressed in the Advisory Action previously mailed 10/21/2020.  The reasons why the argued limitations are met by the combination of prior art references are reiterated herein:
Regarding the limitation “the content of silver in the spherical silver powder being 99.0 wt.% or more” in each of the independent claims, this limitation is met by the teachings of Aspin et al.  Specifically, although Aspin fails to explicitly teach silver is 99.0 wt.% or more of the silver powder/particles themselves, it would have been obvious to a person of ordinary skill in the art to optimize and arrive within the claimed high amount of silver in view of maintaining and optimizing the electrically conductive properties of the spherical silver particles taught by Aspin (para 0049).  Silver is a preferred metal of Aspin, and the teachings of Aspin encompass hollow metal, e.g., hollow silver, particles with high silver purity.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The remaining limitations alleged by Applicant as being not taught or suggested by the prior art of record (e.g., each silver particle comprising a closed cavity, a mean particle size D50 of 1.3 to 3.0 micrometers and a particle size D90 of 2.4 to 5.3) are met by the combination of Aspin et al. in view of Irizarry-Rivera et al. references for the reasons of record set forth in the Final Office action mailed 07/09/2020.  Specifically, Aspin et al. is a primary reference teaching and meeting the claimed closed cavity in each silver particle (the core material is a hollow microsphere or hollow metal/silver coated microsphere in view of weight reduction, para. 0054; the core material of the particle is silver in view of electrical conductivity, para. 0049).  Irizarry-Rivera et al. is a secondary reference combined with Aspin et al. teaching spherical silver particles with D50 and D90 particle sizes within the claimed ranges possess improved sintering properties useful for electronic applications (spherical silver particles that are highly ordered, are finely divided and have a controlled morphology possess improved sintering properties useful for electronic applications, col. 1 lines 10-15 and 58-67; exemplary pairs of D50 and D90 values of the spherical silver particles are a D50 of 2.12 microns and a D90 of 3.69 microns, a D50 of 2.77 microns and a D90 of 4.68 microns and a D50 of 1.83 microns and a D90 of 3.41 microns, Examples 1, 4 and 5, respectively, etc., which fall within the instantly claimed D50 and D-90 particle size ranges), where it would have been obvious to a person of ordinary skill in the art to provide the narrow particle size distribution and exemplary D50 and D90 values thereof of spherical silver particles taught by Irizarry-Rivera to the spherical silver particles of Aspin in order to achieve spherical silver particles having improved sintering properties suitable for use in electronic/electrical conductive applications.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 11, 2021